Citation Nr: 0619228	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 
2000, for the grant of a total disability rating based on 
individual unemployability.

2.  Whether a May 1, 1989, rating decision granting a 10 
percent rating for a bipolar disorder may be revised or 
reversed due to clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977, and from November 1981 to February 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a total rating based on 
unemployability, and from a May 2003 rating decision of the 
same RO which found that its May 1989 rating was not subject 
to revision based on clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted his initial claim of entitlement to 
a total rating based on individual unemployability in 
November 1988.  He reiterated his claim in August 1991.

3.  Entitlement to a total rating based on individual 
unemployability was denied in a November 1991 rating 
decision.  Notice of the denial and of the veteran's 
appellate rights was given to the veteran in December 1991, 
but he did not appeal the rating decision.

4.  The veteran submitted a claim of entitlement to a total 
rating based on individual unemployability on July 9, 1998.  
This claim remained open until the March 2002 grant of a 
total rating.

5.  Entitlement to a total rating based on individual 
unemployability arose prior to the submission of the July 9, 
1998 claim.

6.  At the time of the May 1989 rating decision, the correct 
facts, as they were then known, were before the adjudicator 
and the statutory and regulatory provisions then extant were 
correctly applied in assigning a 10 percent rating for a 
bipolar disorder.  

7.  The May 1989 rating decision assigning a 10 percent 
rating for bipolar disorder did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date of July 9, 
1998, for the grant of total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

2.  Clear and unmistakable error is not shown in the May 1, 
1989, rating decision assigning a 10 percent rating for 
bipolar disorder.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2003 and May 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, Nos. 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as his claim is for entitlement 
to an earlier effective date for the grant of a total rating 
and he has been given specific notice with respect to those 
elements of a service-connection claim pertinent to his 
current claim.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice him.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Additionally, a supplemental 
statement of the case was issued in February 2006, making the 
proper VCAA notices pre-decisional as required by Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or before the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The Board points out that the provisions of the VCAA are not 
applicable to claims of clear and unmistakable error in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.

Clear and Unmistakable Error

The veteran asserts that clear and unmistakable error was 
committed by the RO in its assignment of a 10 percent rating 
for bipolar disorder when it granted service connection for 
the disability in its May 1, 1989 rating decision.  The 
veteran contends that the rating specialist abused his 
discretion in reviewing the evidence and did not give proper 
consideration to evidence showing total unemployability due 
to the service-connected bipolar disorder.  He argues that VA 
should have obtained Social Security Administration (SSA) 
records show a grant of disability effective August 1987.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated,

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The evidence of record at the time of the May 1, 1989 rating 
decision included a February 1989 VA examination report 
showing that the veteran had a bipolar disorder that was in 
remission; it also contained a February 1989 treatment 
summary from a physician including the statement that the 
veteran's interpersonal irritability and tendency to become 
paranoid left him unemployable.  The record did not contain 
any reference to the veteran being in receipt of SSA benefits 
based on a finding of total disability.  

The 1989 rating decision mentioned all medical evidence of 
record, including the two medical reports reference above.  
The rating specialist determined that the veteran met 
criteria for assignment of a 10 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9206, the law extant at 
the time of the rating decision.


The veteran argues that the evidence supports the assignment 
of a 100 percent rating for bipolar disorder as his treating 
physician found him to be unemployable.  He has not 
discussed the findings of the VA examiner that his bipolar 
disorder was in remission other than to say that the nature 
of his illness is such that he has periods in which he is 
not manic and appears fully functional.  The veteran simply 
asserts that had VA obtained additional evidence from the 
SSA and given more weight to the findings of his treating 
physician, the outcome of the 1989 rating decision would 
have been manifestly different.  

The Board notes that it is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the Social Security Administration.  See Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991). 

In reviewing the record, the Board finds that the RO 
considered the correct facts as they were known at the time.  
Specifically, the RO considered evidence of the veteran's 
unemployability due to his service-connected disability in 
conjunction with service medical records and the 1989 VA 
examination report.  The records from SSA were not identified 
at the time and, thus, not considered.  In any event, the RO 
would not have been bound to accept the outcome of the SSA 
determination.  Additionally, as evidenced by the use of 
Diagnostic Code 9206, the Board finds that the RO considered 
the statutory and regulatory provisions extant at the time 
and that they were correctly applied notwithstanding the fact 
that other reviewers may have come to a different conclusion.

Although the veteran stated that the rating specialist in 
1989 abused his discretion, he is essentially arguing that 
the assignment of a 10 percent rating was clearly and 
unmistakably erroneous because the rating specialist did not 
properly weigh the opinion of his treating physician.  As 
noted above, however, allegations that previous adjudicators 
improperly weighed and evaluated evidence can never rise to 
the stringent definition of clear and unmistakable error.  
Additionally, failure to obtain SSA records, if they had been 
identified at the time, also could not rise to the level of 
clear and unmistakable error as such failure would be a 
breach of the duty to assist.  

Therefore, following a complete review of the record, the 
Board specifically finds that the correct facts, as they were 
known at the time of the May 1989 rating decision, were 
before the adjudicator at the time of the rating decision and 
the statutory and regulatory provisions extant at the time of 
that rating decision were correctly applied in assigning the 
10 percent rating for a bipolar disorder.  Furthermore, the 
May 1989 rating decision did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.  Specifically, the rating specialist assigned what 
he determined to be the most advantageous rating based upon 
his weighing of the evidence in May 1989 and there is no 
evidence of an error to which reasonable minds could not 
differ.  The veteran's discussion of calling a black cat 
black is interesting, but it ignores the fact that evidence 
existed in 1989 showing that the veteran's psychiatric 
disorder was in remission and that he was functioning quite 
well.  The Board appreciates the veteran's belief that the 
opinion of his treating physician should be weighed more 
heavily than the findings of a one-time evaluation for the 
purposes of determining entitlement to compensation; however, 
this argument speaks directly to the weighing of the evidence 
which does not give rise to clear and unmistakable error.  
Thus, the Board finds that clear and unmistakable error was 
not committed by the RO in its assignment of a 10 percent 
rating for bipolar disorder and the veteran's appeal with 
respect to this issue is denied.

Earlier Effective Date

The veteran contends that his claim of entitlement to a total 
rating remained open since his initial claim was submitted in 
November 1988.  As such, he requests that the recent grant of 
a total rating be assigned an effective date of the date of 
receipt of claim.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The record shows that the veteran submitted an application 
for VA compensation benefits on November 22, 1988, and then 
requested a total rating based on unemployability on November 
25, 1988.  The May 1989 rating decision did not address the 
claim of entitlement to a total rating and the veteran 
reiterated his claim in August 1991.  In its November 1991 
rating decision, the RO denied entitlement to a total rating 
based on individual unemployability by specifically finding 
that unemployability was not shown.  In December 1991, notice 
of the denial and of the veteran's appellate rights was given 
to the veteran.  The letter to the veteran stated that the RO 
did not find unemployability due to service-connected bipolar 
disorder.  The veteran did not appeal the rating decision and 
it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board finds that the veteran's argument that the claim 
remained opened from 1988 is without merit as the RO 
specifically addressed the veteran's employability and 
advised him in December 1991 that unemployability was not 
found based on the evidence then of record.  The veteran did 
not respond to the notice, but instead, requested that his 
claim be reopened on July 9, 1998.

The RO continued a 30 percent rating for bipolar disorder in 
its December 1998 rating decision, but did not mention the 
veteran's claim of entitlement to a total rating based on 
unemployability.  The notice to the veteran did not mention 
unemployability.  It was not until the March 2002 grant of a 
total rating that the 1998 claim was addressed.  Thus, the 
Board finds that the claim remained open until the March 2002 
grant of a total rating.

In reviewing the evidence considered when granting a total 
rating in March 2002, the Board finds that the RO relied on 
evidence of record at the time of the July 9, 1998 claim in 
determining that the veteran was unemployable due to service-
connected disability.  As such, when resolving all reasonable 
doubt in favor of the veteran as required by 38 C.F.R. 
§ 3.102 when the evidence is in relative equipoise, as here, 
the Board finds that entitlement to a total rating arose 
prior to his July 9, 1998, claim.  Thus, criteria for 
assignment of a July 9, 1998, effective date are met.  
Because all prior claims were final, as outlined above, this 
is the absolute earliest date which may be assigned for the 
grant of a total rating based on individual unemployability.  
Consequently, an effective date of July 9, 1998, is granted.


ORDER

Clear and unmistakable error having not been committed in the 
May 1, 1989 rating decision assigning a 10 percent rating for 
a bipolar disorder, the rating will not be revised and the 
appeal is denied.

An effective date of July 9, 1998, for the grant of a total 
rating based on individual unemployability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


